Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/07/2021, 10/26/2021, 08/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
The amendment filed 10/27/2021 has been entered.
Upon entry of Applicant’s amendment, and the examiner’s amendment discussed below, claims 1-5, 7-22 and 27 are pending are pending, claims 1, 2, 7, 14, 16 and 27 were amended by applicant, no claims were added, and claims 29-31 were cancelled in applicant’s amendment. Claims 23-26 and 28 were previously cancelled in the amendment filed October 29, 2019 and claim 6 was previously cancelled in the amendment filed June 9, 2020.
The objections to claims 2-4, 7-13, 16-18 and 20-22 previously set forth in the non-final office action mailed on 7/27/2021 (hereinafter “the previous office action”) have been withdrawn due to Applicant’s amendments to the claims filed 10/27/2021. 
The rejections of claims 1-5, 7-22, 27 and 29-31 under 35 U.S.C. § 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 10/27/2021 and the examiner’s amendment discussed below.

Examiner’s Note: As indicated in previous office actions, claim 27 is directed to a "computer program product for operating a neurosynaptic network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith". According to the original specification of the applicant, the utilization of computer readable storage medium is limited to non-transitory machine readable media [i.e., paragraph 50 “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”] 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Erik Huestis, Registration No. 66,389, on December 16, 2021.
The application has been amended as follows: 
(Currently Amended) A method comprising:
determining, during each of a plurality of time steps, a firing state of a plurality of neurons of a first neurosynaptic core in parallel, the first neurosynaptic core comprising a plurality of axons and being time-division multiplexed, and wherein
said determining comprises:
operating, within the first neurosynaptic core, all of the plurality of neurons in parallel on the plurality of axons, one axon at a time, to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps,
dividing the current time step into a plurality of sub-timesteps, [[and]]
within each sub-timestep, synchronously checking each of the plurality of axons for a spike to be delivered, and
in response to the checking, determining that one or more spikes need to be delivered and updating the firing state of the plurality of neurons in parallel; and
delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores.  
(Previously Presented) The method of claim 1, wherein the first neurosynaptic core and the plurality of additional neurosynaptic cores are located on a first chip.  
(Previously Presented) The method of claim 2, wherein the parallel delivery is via an inter-core network.  
(Previously Presented) The method of claim 3, wherein the parallel delivery is performed by a permutation network, a Clos network, or a butterfly network.  
(Original) The method of claim 1, further comprising:
pipelining the firing state of the plurality of neurons.  
(Canceled) 
(Previously Presented) The method of claim 1, wherein the first neurosynaptic core is located on a first chip, and the plurality of additional neurosynaptic cores is located on a second chip.  
(Original) The method of claim 7, further comprising:
transmitting the firing state of the plurality of neurons via an inter-chip network connecting the first chip and the second chip.  
(Original) The method of claim 8, wherein the inter-chip network comprises an outgoing port of the first chip and an incoming port of the second chip.  
(Original) The method of claim 8, wherein the inter-chip network comprises an outgoing port of the first chip connected to an incoming port of the first chip.  
(Original) The method of claim 7, wherein the first and second chip are located on a first board.  
(Original) The method of claim 7, wherein the first chip is located on a first board and the second chip is located on a second board, the first and second boards being connected.  
(Original) The method of claim 12, wherein a plurality of boards comprising the first board and the second board is hierarchically arranged, and wherein the first board and the second board are connected via a hierarchy of routers.  
(Currently Amended) A system comprising:
a plurality of neurosynaptic cores, the neurosynaptic cores comprising a plurality of axons, a plurality of synapses, and a plurality of neurons and being time-division multiplexed; and
a first inter-core network connecting the plurality of neurosynaptic cores, wherein
each of the plurality of neurosynaptic cores is adapted to determine, during each of a plurality of time steps, a firing state of its plurality of neurons, said determining comprising:
operating, within that neurosynaptic core, all of its plurality of neurons in parallel on its plurality of axons, one axon at a time, to construct a binary vector corresponding to the firing state of its plurality of neurons within a current time step of the plurality of time steps,
dividing the current time step into a plurality of sub-timesteps, [[and]] 
within each sub-timestep, synchronously checking each of its plurality of axons for a spike to be delivered, and
in response to the checking, determining that one or more spikes need to be delivered and updating the firing state of the plurality of neurons in parallel, and
the first inter-core network is adapted to deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to a plurality of additional neurosynaptic cores on a plurality of chips the firing state of the plurality of neurons of the first neurosynaptic core in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores.  
(Original) The system of claim 14, wherein the inter-core network comprises a permutation network, a Clos network, or a butterfly network.  
(Previously Presented) The system of claim 14, wherein the first inter-core network is located on a first chip and a second inter-core network is located on a second chip, the plurality of additional neurosynaptic cores being connected to the second inter-core network.  
(Original) The system of claim 16, wherein the first chip and the second chip are adjacent.  
(Original) The system of claim 16, further comprising:
a port connecting the first inter-core network to the second inter-core network.  
(Original) The system of claim 14, further comprising:
a port connecting the first inter-core network to itself.  
(Original) The system of claim 16, wherein the first and second chip are located on a first board.  
(Original) The system of claim 16, wherein the first chip is located on a first board and the second chip is located on a second board, the first and second boards being connected.  
(Original) The system of claim 21, wherein a plurality of boards comprising the first board and the second board is hierarchically arranged, and wherein the first board and the second board are connected via a hierarchy of routers.  
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Currently Amended) A computer program product for operating a neurosynaptic network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
determining, during each of a plurality of time steps, a firing state of a plurality of neurons of a first neurosynaptic core in parallel, the first neurosynaptic core comprising a plurality of axons and being time-division multiplexed, and wherein
said determining comprises:
operating, within the first neurosynaptic core, all of the plurality of neurons in parallel on the plurality of axons, one axon at a time, to construct a binary vector corresponding to the firing state of the 
dividing the current time step into a plurality of sub-timesteps, [[and]] 
within each sub-timestep, synchronously checking each of the plurality of axons for a spike to be delivered, and
in response to the checking, determining that one or more spikes need to be delivered and updating the firing state of the plurality of neurons in parallel; and
delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores.  
(Canceled)
(Canceled) 
(Canceled) 
(Canceled) 
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The currently amended claims 1-5, 7-22 and 27 are allowed over the prior art of record.

Modha also discloses that “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons”, “Each symmetric core circuit comprises a first core module and a second core module.” [i.e., a plurality of first and second additional neurosynaptic cores], “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to additional core modules/neurosynaptic cores], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “To reach the core module (5,7), the firing event may traverse seven core modules 10 in the eastbound direction (i.e., from 

The prior art of record Esser et al. ("Cognitive Computing Systems: Algorithms and Applications for Networks of Neurosynaptic Cores." The 2013 International Joint Conference on Neural Networks (IJCNN). IEEE, 2013, pages 1-10, hereinafter “Esser”) discloses “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon line” [i.e., operating all of the neurons on the axons], “allows each neuron to transmit spikes to a single axon line” [i.e., one axon at a time] and “many binary feature encoder neurons in parallel” [i.e., operating the neurons in parallel] (see, e.g., FIG. 1 showing that “Information flows from axons to 
Esser additionally discloses using “the number of spikes occurring across multiple axons or neurons … in a single time step produced one or more spikes on the corresponding input line and time steps” [i.e., within a current time step], “we threshold the hidden units’ outputs at zero, resulting in a 64-dimension binary vector per receptive field corelet” [i.e., constructing a binary vector] and “[t]he digit recognition system exhibits the parallel, low-precision nature of TrueNorth computation. We use many binary feature encoder neurons in parallel (equaling the number of pixels) with a low-precision classifier, in contrast to conventional implementations, which use fewer encoder neurons and higher neuron and classifier precision to match performance.” [i.e., encode/construct a binary vector corresponding to firing state of neurons] (see, e.g., page 3, sections II. A and B and page 5, section III. C).

The prior art of record Cassidy et al. ("Real-time scalable cortical computing at 46 giga-synaptic OPS/watt with ~100× speedup in time-to-solution and~ 100,000× reduction in energy-to-solution." SC'14: Proceedings of the International Conference for High Performance Computing, Networking, Storage and Analysis. IEEE: 27-38, 2014, hereinafter “Cassidy”) discloses “TrueNorth is a 4,096 core, 1 million neuron, and 256 million synapse brain-inspired neurosynaptic processor, … We demonstrate seamless tiling of TrueNorth chips into arrays” [i.e., a plurality of additional neurosynaptic cores on 

The prior art of record Akopyan, et al. ("TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip." IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015): 1537-1557, hereinafter “Akopyan”) discloses “TrueNorth, a … neurosynaptic processor that implements a … highly-parallel ... architecture. … mapping logical neural networks to the physical neurosynaptic core locations on the TrueNorth chips”, “To achieve high performance through 4096 parallel cores, we minimized core area by using synchronous circuits for computation and by time-division multiplexing the neuron computation … We achieve scalability by tiling cores within a chip, using peripheral circuits to tile chips”, “We created the TrueNorth architecture by connecting a large number of neurosynaptic cores into a 2-D mesh network, creating an efficient, highly-parallel, and scalable architecture. The TrueNorth architecture can be tiled not only at the core-level but also at the chip-level.” [i.e., a plurality of additional neurosynaptic cores on a plurality of chips], “communicated data may be encoded using the frequency, time, and spatial distribution of spikes”, “if there is an incoming spike … on the ith axon at time t”, “TrueNorth cores operate in parallel, and are governed by spike generation/transmission/delivery (referred to as events)”, “spikes may arrive from the router at any time, the scheduler is designed to perform READ/CLEAR operations in parallel … store spikes that are coming … while in parallel reading and clearing spikes corresponding to the current tick for the entire 256 axon array” and “a sequence of 

The prior art of record Minkovich, et al. ("Programming time-multiplexed reconfigurable hardware using a scalable neuromorphic compiler." IEEE transactions on neural networks and learning systems 23.6 (2012): 889-901, hereinafter “Minkovich”) discloses that “a novel synaptic time-multiplexing (STM) concept is developed along with a neural fabric design” where “the physical connections between neurons are time-multiplexed” and “the time-multiplexing does not introduce a significant change in the timing of the spikes. Each timeslot is smaller than the STM cycle.” (see, e.g., pages 889-890).

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicant’s invention, the combination of recited limitations of independent claim 1.
For example, the prior art of record does not anticipate or render obvious the limitations “the first neurosynaptic core comprising a plurality of axons and being time-division multiplexed, and wherein	said determining comprises:
operating, within the first neurosynaptic core, all of the plurality of neurons in parallel on the plurality of axons, one axon at a time, to construct a binary vector 
dividing the current time step into a plurality of sub-timesteps, 
within each sub-timestep, synchronously checking each of the plurality of axons for a spike to be delivered, and
in response to the checking, determining that one or more spikes need to be delivered and updating the firing state of the plurality of neurons in parallel” as recited in independent claim 1 in combination with the other limitations in this claim.

Independent claims 14 and 27 recite similar distinguishing features.
Thus, independent claims 1, 14 and 27 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 2-5 and 7-13, and 15-22 each depend directly or indirectly from independent claims 1 and 14, respectively, and as such, claims 2-5 and 7-13, and 15-22 each include all of the limitations of base claims 1 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125